Citation Nr: 0432442	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  99-23 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected bilateral pes planus.  

2.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected degenerative disc disease of 
the cervical spine.  

3.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected degenerative disc disease of 
the lumbar spine.  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran had active service from February 1954 to February 
1956.  

This appeal is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fort Newark, New Jersey.  

The veteran testified at a personal hearing at the RO before 
the undersigned Veterans Law Judge in September 2004.  

The issues of entitlement to an initial disability rating in 
excess of 20 percent for service-connected degenerative disc 
disease of the cervical spine, entitlement to an initial 
disability rating in excess of 20 percent for service-
connected degenerative disc disease of the lumbar spine, and 
entitlement to a TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence of record prior to 
December 8, 1999 shows that the veteran's pes planus was 
manifested by no more than moderate symptoms.

2.  The competent medical evidence received on December 8, 
1999 shows that the veteran's pes planus more nearly 
approximates severe symptoms.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of in 
excess of 10 percent prior to December 8, 1999 for bilateral 
pes planus were not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5276 (2004).

2.  The criteria for a disability rating of 30 percent for 
bilateral pes planus were met, effective December 8, 1999.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the agency of original jurisdiction 
decision notified the veteran of the information and evidence 
not of record that is necessary to substantiate his claim for 
an initial disability rating in excess of 10 percent for pes 
planus in April 2001 and September 2001.  The agency of 
original jurisdiction issued the notification letters 
subsequent to the December 1998 rating decision; however, 
that rating action preceded the passage of the VCAA.  The 
Board finds that this will not prejudice the veteran's claim.  

The letters notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, service department, Social Security, 
and other federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there was any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  

Additionally, the RO notified veteran the reasons why he was 
not entitled to an initial disability rating in excess of 10 
percent for pes planus in the September 1998 and July 2003 
rating decisions, an October 1999 statement of the case, and 
in the December 1999, May 2002, and September 2003 
supplemental statements of the case.  The statement of the 
case and the supplemental statements of the case also fully 
provided the laws and regulations pertaining to entitlement 
to the benefit sought, and included a detailed explanation as 
to why the veteran had no entitlement under the applicable 
laws and regulations based on the evidence provided.  The 
duty to notify the veteran has been satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the RO received all of the veteran's 
relevant post-service medical treatment records for pes 
planus.  The RO has also received statements from his 
treating physicians.  The RO requested all outstanding VA 
medical treatment records, but the VA medical facility 
responded that there were no outstanding medical treatment 
records.  The veteran has not identified any pertinent VA or 
private medical treatment pertinent to treatment for pes 
planus that has not been obtained.  The evidence includes all 
relevant post-service VA and private medical treatment 
records.  It does not appear that there are additional 
medical treatment records that are necessary to proceed to a 
decision on the issue being decided in this case.  

In this case the veteran has undergone VA examinations for 
pes planus in August 1998, October 2001, and April 2003.  The 
evidence also contains a November 1999 examination report 
completed by his private treating physician.  These examiners 
have provided medical assessments showing the severity of his 
bilateral pes planus.  The Board finds that additional 
development is not necessary to make a decision on the claim 
in this case.  The medical evidence and opinions contained in 
the above examination reports substantiate his claim for a 
higher disability rating beginning in October 2001.  They 
also demonstrate that there is no reasonable possibility that 
any further assistance VA would provide to the claimant would 
substantiate a claim for a disability rating in excess of 30 
percent.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  
Consequently, no further development is necessary for 
resolution of this issue.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to this issue is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

Analysis

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004). When rating the 
veteran's service-connected disability, the entire medical 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, since the present 
appeal arises from an initial rating decision which 
established service connection and assigned the initial 
disability evaluation, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2004).

The veteran's bilateral pes planus is currently rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5276.  The Schedule 
provides that an acquired flatfoot condition will be rated as 
noncompensable for a mild unilateral or bilateral disability 
where symptoms are relieved by built-up shoe or arch support.  
A moderate unilateral or bilateral disability with weight-
bearing over or medial to the great toe, inward bowing of the 
tendo Achilles, and pain on manipulation and use of the feet 
is rated as 10 percent disabling.  A severe disability with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, an 
indication of swelling on use, and characteristic callosities 
is rated as 20 percent disabling where it is unilateral and 
as 30 percent disabling where it is bilateral.  A pronounced 
disability with marked pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement, and 
severe spasm of the tendo Achilles on manipulation, which is 
not improved by orthopedic shoes or appliances is rated as 30 
percent disabling where it is unilateral and as 50 percent 
disabling where it is bilateral.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2004).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Here, the 
evaluation for bilateral pes planus is not based on 
limitation of motion and the holding in DeLuca is not 
applicable.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Therefore, the Board shall adjudicate the issue on the basis 
of the record, keeping in mind the benefit of the doubt.  

In a December 1998 rating decision, the RO granted service 
connection for bilateral planus and assigned a 10 percent 
evaluation, effective March 2, 1998, the date of the 
veteran's claim.

The probative evidence in this case shows that prior to 
December 8, 1999 the veteran's pes planus was manifested by 
no more than moderate symptomatology.  The veteran's private 
medical records show the veteran was seen for bilateral heel 
and arch pain beginning in August 1989.  The assessment was 
plantar fasciitis with bilateral pes planus.  During follow-
up examination in September 1989, the veteran was casted for 
orthoses.  In October 1989, the veteran stated that the 
orthoses were helping a little with his bilateral foot 
tenderness.  The examiner noted that the orthoses fit well.  
He also noted that there was a tyloma under the first 
metatarsal head of the left foot.  In December 1989, the 
veteran stated that his feet felt better but he still had 
intermittent cramping at the mid arch, bilaterally.  In March 
1990, he stated that his arches felt good.  The examiner 
recommended reduction of the tyloma.  

During an August 1998 VA examination, the veteran stated that 
he had to wear arch supports.  He had pain with prolonged 
walking and experienced intermittent swelling.  He could 
ambulate independently and could walk on his heels but not on 
his toes.  The feet were tender but there was no edema and 
the skin was normal.  Range of motion of both feet was within 
normal limits.  X-ray examination of both feet showed no 
evidence of acute fracture or dislocation.  

While the above medical findings demonstrate that the 
veteran's bilateral pes planus caused ongoing pain, the 
evidence also shows that some of the pain was relieved with 
the use of the arch supports.  While the evidence also shows 
that there was a tyloma, i.e. callosity, under the first 
metatarsal head of the left foot, this was the only callus 
formation shown and the evidence indicates it had been 
reduced at that time.  The tyloma was not shown during the 
August 1998 VA examination.  The evidence does establish that 
the veteran's bilateral pes planus caused pain on 
manipulation and use, the evidence does not show that there 
was inward bowing of the tendo Achilles of either foot.  More 
importantly, there was no objective evidence of marked 
deformity of either foot.  This was demonstrated during 
physical and x-ray examination during the August 1998 VA 
examination.  Finally, the evidence did not show an 
indication of swelling on use of the feet.  The private 
medical records show the veteran reported symptoms such as 
pain on manipulation and use but he did not report swelling.  
While he complained of intermittent swelling with prolonged 
walking during the August 1998 VA examination, a physical 
examination at that time showed no edema and the skin was 
normal after walking on his heels and toes.  

The preponderance of this evidence does not show that the 
veteran's bilateral pes planus resulted in more than a 
moderate bilateral disability with weight-bearing over or 
medial to the great toe, inward bowing of the tendo Achilles, 
and pain on manipulation and use of the feet warranting a 10 
percent evaluation, prior to December 8, 1999.  38 C.F.R. § 
4.71a, Diagnostic Code 5276.  

The probative evidence in this case shows that beginning with 
the evidence received on December 8, 1999 the veteran's pes 
planus more nearly approximates the criteria for severe 
symptomatology.  

The evidence includes a November 1999 private examination 
report, received on December 8, 1999.  The veteran complained 
of painful arches in both feet.  Vascular and neurologic 
examinations were normal.  Muscle strength was normal but 
there was tenderness at the medial band of both plantar 
fascia on hallux dorsiflexion and plantar flexion.  There was 
also moderate to severe tenderness on palpation.  The 
examiner noted that there was a low arch at both on and off 
weight bearing with pronation of both feet.  Range of motion 
was within normal limits but there was tenderness at the 
ankle and midtarsal joint.  There was also a hallux valgus of 
the left foot.  The diagnosis was bilateral plantar fasciitis 
greater in the left foot, pronation of both feet, 
radiculopathy, and hallux valgus of the left foot.  

During an October 2001 VA examination, the veteran complained 
of chronic bilateral foot pain and intermittent swelling on 
use.  The veteran wore shoe inserts and stated that he could 
walk only one block until he felt pain.  On physical 
examination, the examiner noted there was limited ankle 
dorsiflexion, bilaterally, with pain on ambulation.  There 
was objective evidence of tenderness at both heels, medially.  
There was a callosity under the first metatarsal head of the 
left foot.  There was also a hammertoe involving the second 
toe of the right foot.  The examiner noted that the 1998 x-
ray revealed a slight hallux valgus, bilaterally, and a small 
calcaneal spur on the right foot.  The examiner stated that 
the current degree of valgus was moderate, bilaterally.  The 
Achilles tendons were midline, bilaterally.  The diagnosis 
was bilateral pes planus.  

During an April 2003 VA examination, the veteran again 
complained of chronic bilateral foot pain and intermittent 
swelling on use.  The same VA physician who performed the 
October 2001 VA examination conducted this examination.  The 
examiner indicated that the physical examination findings 
were unchanged from the prior examination.  The physician 
noted that the veteran had the additional limitation that he 
could walk only one-half block until he felt pain.  The 
diagnosis was bilateral pes planus and calcaneal spur on the 
right foot.  

The above medical findings again demonstrate that the 
veteran's bilateral pes planus causes ongoing pain; however, 
the evidence also shows that this pain on manipulation and 
use has been accentuated.  As shown in the April 2003 
examination, the veteran can now walk only one-half block 
until he experiences bilateral foot pain.  The evidence does 
not show that there is inward bowing of the tendo Achilles as 
demonstrated during the October 2001 VA examination and 
referred to during the April 2003 examination.  The November 
1999 private examination report shows a hallux valgus 
involving the left foot and the VA examiner noted a slight 
hallux valgus, bilaterally, in October 2001.  The medical 
evidence does not clearly indicate whether the veteran's 
weight bearing is over or medial to the great toe; however, 
this would be relevant only to the criteria for a 10 percent 
rating.  The above medial findings show that the veteran has 
had a callosity under the first metatarsal head of the left 
foot.  Although the higher rating requires characteristic 
callosities, the evidence also shows the veteran has a 
hammertoe involving the second toe of the right foot.  The 
above evidence also establishes that there is an indication 
of swelling on use of the feet.  The veteran has consistently 
reported that he has experienced swelling on use of his feet 
and the examiners have not commented on this history.  The 
criteria for a higher rating only require an indication of 
swelling and there is no objective evidence to dispute the 
veteran's contention.  Finally, during the November 1999 
examination the examiner noted that there was a low arch at 
both on and off weight bearing with pronation of both feet.  
In fact, the diagnosis included pronation of both feet.  
While the neither the private examiner nor the VA examiner 
described the degree of bilateral foot deformity as marked, 
there is at least objective evidence of deformity of both 
feet manifested by pronation.  When considering the medical 
findings, the veteran's statements and testimony regarding 
the severity of his pes planus, and resolving doubt in the 
veteran's favor, the Board finds that the veteran's bilateral 
pes planus disability more nearly approximates the criteria 
for severe symptomatology.  

Therefore, the Board finds that the probative evidence in 
this case shows that beginning with the evidence received on 
December 8, 1999 the veteran's pes planus meets the criteria 
for severe bilateral pes planus.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  

The Board concludes that the criteria for an disability 
rating of 30 percent for service-connected pes planus have 
been met, effective December 8, 1999.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2004).

However, the preponderance of the evidence does not support 
an evaluation in excess of 30 percent for bilateral pes 
planus.  The evidence does not show pronounced disability 
with marked pronation, extreme tenderness of the plantar 
surfaces of the feet, marked inward displacement, and severe 
spasm of the tendo-Achilles on manipulation, which is not 
improved by orthopedic shoes or appliances.

The Board has also considered whether the veteran is entitled 
to an increased disability evaluation on an extra-schedular 
basis.  However, the Board concludes that the record does not 
present such "an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that there has been no showing by the 
veteran that his hemorrhoids disability, standing alone, 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards. Accordingly, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for bilateral pes planus prior to December 8, 1999 is 
denied.

A disability rating of 30 percent for bilateral pes planus is 
granted, effective December 8, 1999.  

REMAND

In October 2003, the veteran submitted a completed VA Form 
21-4142.  He listed treatment by his private physician, 
Edmundo C. deVera, M.D., 5301 Broadway, West New York, New 
Jersey, 07093, from July 1996 to October 2003 for various 
conditions not on appeal.  However, he stated that he also 
received treatment for chronic, severe neck and low back pain 
during that time.  These records have not been obtained.  

At his personal hearing, the veteran testified that he has 
received additional treatment for his cervical spine and 
lumbar spine disabilities by Dr. Mehta.  He testified that 
this physician prescribed bed rest due to the incapacitating 
episodes caused by his service-connected disabilities.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).  It is 
unclear from his testimony whether this is private medical 
treatment or treatment through a VA facility.  There is 
evidence showing Monica Mehta, M.D., listed at 142 Palisade 
Avenue, Jersey City, New Jersey, 07306.  These records should 
be obtained.  

The veteran underwent a VA spine examination in April 2003.  
This examination is not adequate for rating purposes.  The 
examiner does not provide an adequate assessment of the 
functional loss or additional limitation of motion that is 
due to pain or other pathology.  The veteran's main argument 
is that he is severely impaired due to the functional loss 
caused by the pain from his service-connected disabilities.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic codes, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The VA's duty to assist the veteran includes obtaining 
relevant medical records and a medical examination and/or 
opinion where the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In October 2003 the veteran submitted a prescription form 
from his treating physician in support of his claim for 
higher disability ratings for his degenerative disc disease 
of the cervical spine and degenerative disc disease of the 
lumbar spine.  This was intended to show that his physician 
had prescribed bed rest due to his service-connected 
disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  
The evidence shows that the RO considered this evidence in 
the May 2004 statement of the case in connection with his 
claim for a TDIU, but it did not consider this evidence in 
connection with his claim for higher disability ratings.  The 
veteran has not waived initial RO consideration of this 
evidence.  

The Board notes that the issue of entitlement to a TDIU is 
inextricably intertwined with the claims for higher 
disability rating.  Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following:

1.  Request veteran to identify the 
names, addresses, and dates of treatment 
for all medical care providers, VA and 
non-VA, inpatient and outpatient, who 
possess records referable to treatment of 
his service-connected cervical spine and 
lumbar spine disabilities.  The veteran 
has reported treatment by Edmundo C. 
deVera, M.D., 5301 Broadway, West New 
York, New Jersey, 07093, from July 1996 
to October 2003.  The veteran testified 
that he has also received treatment for 
these disabilities by Monica Mehta, M.D., 
listed at 142 Palisade Avenue, Jersey 
City, New Jersey, 07306.  After obtaining 
any necessary authorization, the VBA AMC 
should obtain these records.  If any of 
the identified records cannot be 
obtained, the veteran should be notified 
of such and the efforts used in 
requesting these records.  

2.  After completion of number 1 above, 
the VBA AMC should arrange for a VA 
orthopedic and examination to determine 
the nature, etiology and severity of the 
veteran's service-connected cervical 
spine and lumbar spine disorders.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
report must be annotated in this regard.  
After a review of the claims file, it is 
requested that the examiners provide 
explicit responses to the following:

(a)  The examiner should record the range 
of motion in the veteran's low back 
observed on clinical evaluation and 
should assess whether the cervical spine 
and lumbar spine exhibit any disability 
to include limitation of motion, pain, or 
instability.  In addition, the examiners 
should determine whether the veteran's 
the cervical spine and lumbar spine 
disabilities are manifested by weakened 
movement, excess fatigability, or 
incoordination.  These determinations 
should, if feasible, be expressed in 
terms of the degree of functional loss, 
if any, resulting from pain on 
undertaking motion, and the degree, if 
any, of weakened movement, excess 
fatigability, or incoordination, as 
contemplated by 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2004).  The examiner should provide 
reasons and bases based on medical 
judgment and facts for this opinion. 


(b)  Does the veteran have intervertebral 
disc syndrome and is it part of his 
service-connected disabilities?  If so, 
is it consistent with: moderate recurring 
attacks; severe recurring attacks with 
intermittent relief; or, pronounced with 
persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to the site of any 
identified diseased disc, with little 
intermittent relief.  In doing so, the 
examiner must identify the specific 
neurological tests conducted in making 
this determination.  

(c)  For any disability diagnosed as 
intervertebral disc syndrome, the 
examiner should identify whether or not 
this results in incapacitating episodes.  
If so, do the incapacitating episodes 
have a total duration of at least 2 weeks 
but less than 4 weeks; at least 4 weeks 
but less than 6 weeks; or, at least 6 
weeks during each 12month period 
beginning in September 2003?  An 
incapacitating episode is a period of 
acute signs and symptoms that requires 
bed rest prescribed by a physician and 
treatment by a physician.  The examiner 
should provide reasons and bases based on 
medical judgment and facts for this 
opinion.  

3.  The issues on appeal should then be 
readjudicated.  If the requested benefits 
are not granted, a supplemental statement 
of the case (SSOC) should be furnished.  
The SSOC must contain notice of all 
applicable criteria pertinent to the 
veteran's claim.  A reasonable period of 
time for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for final appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the AMC.  
The law requires all claims that are remanded by the Board or 
by the CAVC for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, 38 U.S.C. §§ 5109B, 7112.



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



